Title: To Thomas Jefferson from George Jefferson, 18 April 1803
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 18th. Apl. 1803
          
          I found on my return home after an absence of several weeks, that your quarterly account had not as usual been forwarded. You will now find it inclosed, observing a balance in favor of G. & J. of £29.16.6
          The amount which you had directed to be paid to Moran, had been paid to his order a few days previous to the receipt of your letter giving information of the error in his account. it was paid to a Mr. Irvine, to whom we immediately wrote, requesting that if he had merely received it for Moran’s use, he would endeavour to retain the sum mentioned by you in his hands. we have not yet heard from him.
          We have procured from Mr. Macon, and forwarded to Norfolk, to be sent on to Washington, nine dozen hams, which we hope may prove good. I shall endeavour to procure four dozen more, but am not certain that I shall be able to get such as I can rely upon; if I cannot, I shall decline it.
          I have just seen Lewis Harvie, who requested that I would inform you he has been for some time expecting to hear from you. he begs that you will let him know as soon as possible when you wish him to be with you.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        